DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 01/21/2021.
Claims 1, 3 and 8 are amended. 
Claims 21-22 are new. 
Claims 1, 3, 5-17, and 21-22 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraus (US 2010/0298886 A1).
Re. claim 1, Kraus teaches an electrical stimulation anchor configured to be electrically coupled to a power source (figure 1, implanted bone screw includes accumulator 24 that provides power), the electrical stimulation anchor comprising: 
the bone anchor defining a head, a tip, and a shaft that connects the head to the tip such that the bone anchor is elongate from the head to the tip along a central anchor axis (figure 1, shell 44 [head] couples to screw shaft 34 downwind to the tip [not labeled] all in connection to the cavity [connection unit]), the bone anchor further defining a first electrode (figure 1, anode 10), a second electrode (figure 1, elongated second part 18 forms the cathode), and an isolating portion between the first electrode and the second electrode (figure 1, insulating region 46); and 
a connection unit attached to the bone anchor (figure 1, cavity 20), the connection unit defining a first contact member that electrically connects to the first electrode (figure 1, first part 16 serves as the contact member for the anode [paragraph 0027]), a second contact member that electrically connects to the second electrode (figure 1, coil 26 contacts the second electrode [cathode 18] within the bone screw), and a connection unit insulator that electrically isolates the first contact member with respect to the second contact member, wherein the first and second contact members are configured to draw electrical current from the power source so as to establish a voltage differential between the first and second electrodes (figure 1, insulating region 46 isolates the first cathode and second anode electrodes; paragraph 0027 – accumulator 24 [power] provides electric power to both isolated anode and cathode parts), 
wherein the connection unit is further configured to electrically connect to a first contact of the power source having a first polarity, and a second contact of the power source having a second polarity opposite the first polarity (figure 1, cavity 20 [connection unit] includes the accumulator 24 [power source], which connects to the cathode 18 and anode 10 in +/- polarities), 
and wherein each of the first and second contact members extend from a location external to the head into the head of the bone anchor (figure 1, first and second contact members [16 and 26 respectively] 

Re. claim 3, Kraus further teaches wherein the connection unit insulator is disposed between the first contact member and second contact member so as to prevent the first and second contact members from contacting each other (figure 1, first part 16 and coil 26 are electrically isolated from one another).

Re. claim 5, Kraus further teaches wherein the bone anchor further defines a first electrically conductive outer surface and a second electrically conductive outer surface spaced from the first electrically conductive outer surface along the central anchor axis (figure 1, electrically conductive outer shell 44, conductive spring contacts 28).

Re. claim 7, Kraus further teaches wherein the isolating portion defines a non-conductive outer surface of the bone anchor, such that the first electrically conductive outer surface is separated from the second electrically conductive outer surface a distance along the central anchor axis substantially equal to a length of the non-conductive outer surface measured along the central anchor axis (figure 1, insulating region 46 [isolating portion] just separates the outer conductive shell 44 along the anchor axis).

Re. claim 8, Kraus further teaches wherein the shaft comprises a shaft body that defines a cavity (figure 1, screw shaft 34), and at least a portion of the second contact member is disposed within the cavity of the shaft body (figure 1, coil 26 [second contact member] is disposed within the shaft body 34).

Re. claim 9, Kraus further teaches wherein the shaft body defines the cavity such that no electrical coil is within the bone anchor (paragraph 0016 – accumulator 24 or capacitor can do without a coil).

Re. claim 10, Kraus further teaches wherein at least a portion of the isolating portion is disposed within the cavity of the shaft body (figure 1, insulating region 46 is shown to be within the cavity 12).

Re. claim 11, Kraus further teaches wherein the isolating portion defines an insulating cavity, and at least a portion of the second contact member is disposed within the insulating cavity (figure 1, insulating region 46 is within the cavity 12, which houses the coil 26 [second contact member]).

Re. claim 17, Kraus further teaches wherein the power source comprises a transducer having an electrical coil configured to be positioned in an orientation that is independent from an orientation of the bone anchor (paragraph 0005 – secondary coil arrangement/transducer has electric potentials induced in the tissue, securely positioned within the cavity 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 2010/0298886 A1) as applied to claims 1-5, 7-10, 17 above, and further in view of Terkel (US 2012/0276501 A1).
Re. claim 6, Kraus teaches all of the elements of the claimed invention as stated above, but does not teach the electrically conductive outer surfaces define a diameter that is no more than about 5 millimeters.
Terkel teaches an abutment wherein each of the first electrically conductive outer surface and the second electrically conductive outer surface define a diameter that is no more than about 5 millimeters (paragraph 0100 – abutment 20 has a conductive top section 22 and midsection 24 with a diameter top section 22 most preferably between 2.5-6 mm).
Both Kraus and Terkel are analogous arts as they are within the field of implantable screws. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bone screw of Kraus to incorporate the outer surface diameters of Terkel in order to ensure optimal mechanical stiffness and integrity (Terkel paragraph 0100).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 2010/0298886 A1) as applied to claims 1-5, 7-10, 17 above, and further in view of Kraus’ (US 2012/0277812 A1).
Re. claim 12, Kraus teaches all of the elements of the claimed invention as stated above, but does not teach the head includes a recess, and the first contact member defines a first contact member body and a first contact member shroud that extends from the first contact member body.
Kraus’ teaches a stimulation anchor wherein the head includes a recess, and the first contact member defines a first contact member body and a first contact member shroud that extends from the first contact member body so as to be disposed within the recess (figure 1, contact snap fastener 34 [contact member] extends/shrouds through the recess in the head of the screw 18).
Both Kraus references are analogous arts as they are both within the field of implantable screws. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary Kraus invention to incorporate the contact snap fasteners within the head recess of Kraus’ in order to securely tighten/close the connection of the screw (shown in figure 1). 

Re. claim 13, Kraus’ further teaches wherein the connection unit insulator defines a connection unit insulator body and an insulating arm supported by the first contact member body of the first contact member (figure 2, insulating sheath is supported by the inserted contact snap fastener 34).

Re. claim 14, Kraus further teaches wherein the connection unit insulator defines a connection unit insulator hole sized to receive the second contact member (coil 26 [second member] is within the cavity 12).

Re. claim 15, Kraus further teaches wherein the second contact member is disposed within the connection unit insulator hole, such that the second contact member is electrically isolated from the first contact member of the connection unit (figure 1, coil 26 [second member] is disposed entirely within the cavity , and is electrically isolated from the first part 44 [fist member]).

Re. claim 16, Kraus further teaches wherein: the second contact member defines a first end and a second end opposite the first end such that the second contact member is elongate from the first end to the second end (figure 1, coil 26 has elongate first/second ends), the first end of the second contact member is disposed within the hole of the connection unit insulator, and the second end of the second contact member is disposed within the cavity of the shaft body (figure 1, coil 26 is rested within the cavity).

Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 2010/0298886 A1) as applied to claims 1-5, 7-10, 17 above, and further in view of Leuthardt (US 2009/0054951 A1).
Re. claims 21-22, Kraus teaches all of the elements of the claimed invention as stated above, but does not teach the power source as recited in claim 1 electrically coupled to the first and second contact members, wherein the power source is external of the electrical stimulation and a plurality of electrical stimulation anchors as recited in claim 1, wherein the power source is external of each of the plurality of electrical stimulation anchors, and the power source is electrically coupled to each of the plurality of electrical stimulation anchors.
Leuthardt teaches an electrical stimulation anchor comprising the power source as recited in claim 1 electrically coupled to the first and second contact members, wherein the power source is external of the electrical stimulation anchor (figure 2-3, screw 20 includes connector 36 that electrically connects to the external power source 42); and
further comprising a plurality of electrical stimulation anchors as recited in claim 1, wherein the power source is external of each of the plurality of electrical stimulation anchors, and the power source is electrically coupled to each of the plurality of electrical stimulation anchors (figures 1-3, 5, power source is shown electrically coupled to one screw [figure 2], allowing for a plurality of screws [figures 1, 5] to include a power source as in figure 2).
Kraus and Leuthardt are analogous arts within the field of implantable screws. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kraus to incorporate the external power source of Leuthardt in order to provide stimulation by conveying electrical current though the shaft via the power source (paragraph 0017). 

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the first contact member (first part 16) and second contact member (coil 26) are extended from the external outer shell 44, as shown through the wires connecting the outer shell 44 (which coupled to the first contact member 16) to the accumulator 24, and wire connecting the accumulator 24 to the coil 26, showing the extension external from the head, and from the head into the head of the anchor/screw (figure 1, contact 16 into the head cavity 20). 
Claims 21-22, the inclusion of the reference as taught by Leuthardt (US 2009/0054951 A1) teaches the external power source as claimed in claims 21-22, rendering the arguments moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiegmann (US 2007/026582 A1) teaches an osteogenesis stimulation device with first and second electrode components to induce a stimulating electric field.
Berger (US 2008/0255556 A1) discloses a bone screw/anchor with cathode/anode contacts as outlined in claim 1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792